Exhibit 10.1
As of
October 21, 2010
JPMorgan Chase Bank, N.A.
2200 Ross Avenue, Third Floor
Dallas, Texas 75201
Attention: Kimberly A. Bourgeois

     
Re:
  Ninth Amendment to Credit Agreement dated as of January 18, 2008 among
Approach Resources Inc. (“Borrower”), JPMorgan Chase Bank, N.A. and the
institutions named therein (“Lenders”) and JPMorgan Chase Bank, N.A., as Agent
(“Agent”)

Ladies and Gentlemen:
     Reference is hereby made to that certain Credit Agreement dated as of
January 18, 2008 among Approach Resources Inc., a Delaware corporation
(“Borrower”), JPMorgan Chase Bank, N.A., as Agent (“Agent”), and the Lenders
that are signatory parties hereto (the “Lenders”), as amended by letter
amendment dated as of February 19, 2008, letter amendment dated as of May 6,
2008, Third Amendment dated as of August 26, 2008, Fourth Amendment dated as of
April 8, 2009, Fifth Amendment dated as of July 8, 2009, Sixth Amendment dated
as of October 30, 2009, Seventh Amendment dated as of February 1, 2010, Eighth
Amendment dated as of May 3, 2010 and this Ninth Amendment dated as of the date
hereof (as amended, the “Loan Agreement”). All capitalized terms herein shall
have the meanings ascribed to them in the Loan Agreement.
     Pursuant to this Ninth Amendment (the “Amendment”), Agent, Lenders and
Borrower agree, effective as of the date hereof, to amend the Loan Agreement
according to the terms and provisions set forth below.
     1. Increase to Borrowing Base and Commitment. As of the date hereof, the
Borrowing Base and Commitment under the Loan Agreement are increased to
$150,000,000.
     2. Commitment Increase Fee. In consideration for Lenders’ agreement to
increase the Borrowing Base and Commitment, Borrower shall pay to Agent, for the
ratable benefit of Lenders, an increase fee in the amount of $87,500, calculated
as 0.25% of the amount of the increase in the Borrowing Base and Commitment.
     3. Amendment to Section 1. Definitions.
          Effective as of the date hereof, the following definitions are added
to the Agreement:
          “Documentation Agent shall mean KeyBank National Association.”
          “Syndication Agent shall mean BNP Paribas.”
     4. Schedule I. Effective as of the date hereof, Schedule I to the Loan
Agreement is deleted in its entirety and Schedule I attached hereto is
substituted therefor.
     5. Assignment of Commitment. Prior to giving effect to this Amendment, The
Frost National Bank (“Frost”) has a Commitment Percentage of 30%. Frost desires
to assign to each of BNP Paribas (“Paribas”) and KeyBank National Association
(“KeyBank”) 3.33% out of Frost’s 30% of the rights and obligations of Frost as a
Lender under the Loan Agreement, such that after giving effect to such
assignment the respective Commitment Percentages of Frost, Paribas and KeyBank
will be as set forth on Schedule I attached hereto and made a part hereof and of
the Loan Agreement, as amended hereby. Agent and Borrower hereby

 



--------------------------------------------------------------------------------



 



consent to the assignment by Frost of such portion of its rights and obligations
as a Lender under the Loan Agreement to Paribas and KeyBank. Effective as of the
date hereof, (a) the respective Commitment Percentage of JPMorgan Chase Bank,
N.A., Frost, Paribas and KeyBank is as set forth on Schedule I hereto and
(b) such acquisition of a portion of Frost’s Commitment by Paribas and KeyBank
shall be deemed to have been consummated pursuant to the terms of the Assignment
and Acceptance Agreement attached as Exhibit D to the Loan Agreement (which is
incorporated herein by reference as if fully set forth herein) as if Frost,
Paribas and KeyBank had executed an Assignment and Acceptance Agreement with
respect to such acquisition.
     6. Agent and Lenders. Section 15 of the Agreement is hereby amended by
including the Documentation Agent and the Syndication Agent in the definition of
“Indemnified Agents”.
     7. Section 15 of the Agreement is further amended by adding the following
Section 15(r) thereto:
     “(r) Duties of Documentation Agent and Syndication Agent. Anything herein
to the contrary notwithstanding, neither the Documentation Agent nor the
Syndication Agent listed on the signature pages hereto shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity as a Lender hereunder.”
     8. Conditions Precedent. The effectiveness of this Amendment is subject to
the satisfaction of the following conditions precedent, unless specifically
waived in writing by Lenders:
     (a) The Amendment. Borrower, each Guarantor and each Lender shall have duly
and validly executed and delivered this Amendment to Agent.
     (b) The Assignment and Acceptance Agreements. Borrower and each Lender
shall have duly and validly executed and delivered the Assignment and Acceptance
Agreement to Agent.
     (c) Replacement Notes. Borrower shall have duly and validly executed the
Notes payable to each of the Lender signatories hereto in replacement of the
existing Notes.
     (d) Payment of Up-Front Fee. Borrower shall have paid to Agent the Increase
Fee described in Paragraph 2 hereof.
     (e) Representations and Warranties. The representations and warranties
contained in the Loan Agreement and in the other Loan Documents shall be true
and correct in all material respects as of the date hereof, as if made on the
date hereof.
     (f) No Default. No Default or Event of Default shall have occurred and be
continuing.
     (g) Corporate/Partnership Proceedings. All corporate and/or partnership
proceedings, taken in connection with the transactions contemplated by this
Amendment and all documents, instruments and other legal matters incident
thereto shall be satisfactory to Agent, and its legal counsel.
     9. Ratification by Guarantors. Each Guarantor hereby ratifies and reaffirms
all of its obligations under its Guaranty Agreement (the “Guaranty”) of
Borrower’s obligations under the Loan Agreement, as amended hereby. Each
Guarantor also hereby agrees that nothing in this Amendment shall adversely
affect any right or remedy of Lenders under the Guaranty and that the execution
and delivery of this Amendment shall in no way change or modify its obligations
as guarantor under the Guaranty. Although each Guarantor has been informed by
Borrower of the matters set forth in this Amendment and such Guarantor has
acknowledged and agreed to the same, such Guarantor understands that Agent has
no duty to notify such Guarantor or to seek such Guarantor’s acknowledgment or
agreement, and nothing contained herein shall create such a duty as to any
transaction hereafter.

2



--------------------------------------------------------------------------------



 



     10. Representations and Warranties. By executing this Amendment, Borrower
hereby represents, warrants and certifies to Lenders that, as of the date
hereof, (a) there exists no Event of Default or events which, with notice or
lapse of time, would constitute an Event of Default; (b) Borrower has performed
and complied with all agreements and conditions contained in the Loan Agreement
or the other Loan Documents which are required to be performed or complied with
by Borrower; and (c) the representations and warranties contained in the Loan
Agreement and the other Loan Documents are true in all material respects, with
the same force and effect as though made on and as of the date hereof.
     11. Confirmation and Ratification. Except as affected by the provisions set
forth herein, the Loan Agreement shall remain in full force and effect and is
hereby ratified and confirmed by all parties. The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of Lenders under the Loan
Agreement or the other Loan Documents.
     12. Reference to Loan Agreement. Each of the Loan Agreement and the Loan
Documents, and any and all other agreements, documents or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Loan Agreement, as amended hereby, are hereby amended so that any
reference in the Loan Agreement, the Loan Documents and such other documents to
the Loan Agreement shall mean a reference to the Loan Agreement as amended
hereby.
     13. Multiple Counterparts. This Amendment may be executed in a number of
identical separate counterparts, each of which for all purposes is to be deemed
an original, but all of which shall constitute, collectively, one agreement. No
party to this Amendment shall be bound hereby until a counterpart of this
Amendment has been executed by all parties hereto. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy shall be effective
as delivery of a manually executed counterpart of this Amendment.
     14. Final Agreement. THE LOAN AGREEMENT, AS AMENDED BY THIS AMENDMENT, AND
ALL PROMISSORY NOTES AND OTHER LOAN DOCUMENTS EXECUTED PURSUANT THERETO OR
HERETO, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG ANY OF
THE PARTIES.
     Please signify your acceptance to the foregoing terms and provisions by
executing a copy of this Amendment at the space provided below.
SIGNATURES TO FOLLOW

3



--------------------------------------------------------------------------------



 



                  Very truly yours,    
 
                BORROWER :    
 
                APPROACH RESOURCES INC.,         a Delaware corporation    
 
           
 
  By:   /s/ Steven P. Smart    
 
           
 
      Steven P. Smart,    
 
      Executive Vice President and Chief Financial Officer    
 
                GUARANTORS :    
 
                APPROACH OIL & GAS INC.,         a Delaware corporation    
 
           
 
  By:   /s/ Steven P. Smart    
 
           
 
      Steven P. Smart,    
 
      Executive Vice President and Chief Financial Officer    
 
                APPROACH OIL & GAS (CANADA) INC.,         an Alberta, Canada
corporation    
 
           
 
  By:   /s/ Steven P. Smart    
 
           
 
      Steven P. Smart,    
 
      Executive Vice President and Chief Financial Officer    

                  APPROACH RESOURCES I, LP,         a Texas limited partnership
   
 
           
 
  By:   Approach Operating, LLC,    
 
      a Delaware limited liability company,    
 
      its general partner    
 
           
 
  By:   Approach Resources Inc.,    
 
      a Delaware corporation,    
 
      its sole member    
 
           
 
  By:   /s/ Steven P. Smart    
 
           
 
      Steven P. Smart,    
 
      Executive Vice President and Chief Financial Officer    

4



--------------------------------------------------------------------------------



 



          ACCEPTED AND AGREED TO     effective as of the date and year     first
above written:    
 
        AGENT:    
 
        JPMORGAN CHASE BANK, N.A.    
 
       
By:
  /s/ Kimberly A. Bourgeois    
 
       
 
  Kimberly A. Bourgeois, Senior Vice President —    
 
  Oil & Gas Finance    
 
        LENDERS:    
 
        JPMORGAN CHASE BANK, N.A.    
 
       
By:
  /s/ Kimberly A. Bourgeois    
 
       
 
  Kimberly A. Bourgeois, Senior Vice President —    
 
  Oil & Gas Finance    

5



--------------------------------------------------------------------------------



 



          BNP PARIBAS, Lender and Syndication Agent    
 
       
By:
  /s/ Edward Pak    
 
       
Name:
  Edward Pak    
 
       
Title:
  Vice President    
 
       
By:
  /s/ John A. Clark    
 
       
Name:
  John A. Clark    
 
       
Title:
  Managing Director    

6



--------------------------------------------------------------------------------



 



          KEYBANK NATIONAL ASSOCIATION, Lender and     Documentation Agent    
 
       
By:
  /s/ Todd Coker    
 
       
Name:
  Todd Coker    
 
       
Title:
  Vice President    

7



--------------------------------------------------------------------------------



 



          THE FROST NATIONAL BANK    
 
       
By:
  /s/ Alex Zemkoski    
 
       
 
  Alex Zemkoski, Vice President    

8



--------------------------------------------------------------------------------



 



SCHEDULE I

                      Commitment Amount     Percentage Commitment  
JPMorgan Chase Bank, NA
  $ 45,000,000       30.00 %
BNP Paribas
  $ 35,000,000       23.33 %
Key Bank National Association
  $ 35,000,000       23.33 %
The Frost National Bank
  $ 35,000,000       23.33 %

9